Per Curiam,
The register of wills granted letters of administration, cum *35testamento annexo, to Caroline Heins, as the widow of Henry Heins, deceased. An appeal from this decree was taken to the .orphans’ court, whose decree dismissing said appeal is now under consideration here.
The facts of the case are in the main fully and clearly stated in the opinion of the court below. The grounds upon which the decree is based are also fully and clearly set forth in said opinion.
The only question for consideration here is whether or not the letters of administration, cum testamento annexo, granted by the register were properly so granted. No question of distribution, either as to place or manner, is properly raised by this record. So far as the opinion of the court deals with the action of the register in issuing letter of administration to Caroline Heins, we are content to rest our disposition of the case upon it.
The decree of the orphan’s court of Montgomery county, dismissing the appeal from the decision of the register of said county, is affirmed, and the appeal here dismissed at the cost of the appellant.